Citation Nr: 0309456	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  99-23 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1970.

The above matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Board denied the appeal in a February 2001 decision, 
which the veteran appealed to the United States Court of 
Appeals for Veterans Claims ("the Court").  In April 2001, 
the Court issued an Order, vacating the Board decision and 
remanding the case for compliance with the duty to assist and 
notify provisions contained in the Veterans Claims Assistance 
Act of 2000 (VCAA), which was enacted during the pendency of 
the veteran's appeal and is currently codified at 38 U.S.C.A. 
§§ 5102 et seq. (West 2002).  In April 2002, the Board 
informed the veteran that it was undertaking additional 
development of the two issues listed on the first page of 
this remand.  Specifically, additional VA medical records and 
an addendum to an August 2000 VA PTSD medical examination 
were secured and made part of the veteran's claims file.

In March 2003, the Board sent written notice to the veteran 
of this development, as required by Rule of Practice 903 (see 
38 C.F.R. § 20.903).  The veteran's private attorney 
responded, also in March 2003, indicating that the veteran 
did not have any further evidence or argument to present.  On 
May 1st, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the regulation that authorizes 
the Board to undertake development (Section 19.9(a)(2)).  See 
DAV v. Sec'y of Veterans Affairs, No. 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).


REMAND

The veteran contends, in essence, that his PTSD should be 
rated higher than 50 percent disabling and that, because of 
his service-connected disabilities, particularly his PTSD, he 
should be deemed entitled to a total rating based on 
individual unemployability.  As indicated above, however, the 
Board has obtained additional evidence that is pertinent to 
this appeal.  This evidence has been obtained well after the 
RO issued the most recent Supplemental Statement of the Case 
(SSOC) in this case.  Also, the RO has not reviewed this new 
evidence in the first instance and the veteran has not waived 
his right to have this new evidence considered originally by 
the RO.  Thus, insofar as the Board's authority to develop a 
case has been revoked, and the Board having obtained 
additional medical evidence that is pertinent to the 
veteran's appeal, which the RO has not yet reviewed, due 
process considerations mandate that this case be remanded to 
have the RO review this evidence in the first instance and 
issue an SSOC if either benefit remains denied.  Accordingly, 
this case is remanded for the following additional 
development:

The RO should review all the evidence in 
the veteran's claims file, to include the 
additional VA outpatient medical records 
and December 2002 addendum that were 
associated with the claims file since the 
last SSOC.  The RO should then re-
adjudicate both matters on appeal.

If, upon re-adjudication, either benefit 
remains denied, the RO should issue an 
SSOC explaining to the veteran the 
rationale for the continued denial and 
giving him an opportunity to respond.

Thereafter, the RO should return the case to the Board for 
appellate review, if in order.

The veteran is hereby reminded that he has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




